  Case 20-62169-lrc            Doc 75 Filed 09/02/20 Entered 09/03/20 01:01:55                    Desc Imaged
                                     Certificate of Notice Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                               Northern District of Georgia
                                      Atlanta Division 1340 United States Courthouse
                                                 75 Ted Turner Drive SW
                                                    Atlanta, GA 30303
                                                      404−215−1000

In     Cynthia Anderson−Grayson                              Case No.: 20−62169−lrc
Re:                                                          Chapter: 7
                                                             Judge: Lisa Ritchey Craig
       Debtor(s)

                                              NOTICE OF DEFICIENCY

You are hereby notified that Document # 72 filed on August 28, 2020, is deficient for the following reasons:

Missing Verification or Declaration concerning debtor's schedules as required by FRBP 1008.


Failure to timely remedy the deficiency noted above may delay prompt administration of the case, including, but not
limited to, the timely entry of the debtor's discharge. If this matter is pending before the Court, this Notice of
Deficiency does not alter any pending deadlines or remove scheduled hearings from the Court's calendar.



Date: 8/31/20                                            M. Regina Thomas
                                                         Clerk of Court

                                                         By: Rhonda Gentry
                                                         Deputy Clerk
Form 431 − Notice of deficiency 12−2017
        Case 20-62169-lrc            Doc 75 Filed 09/02/20 Entered 09/03/20 01:01:55                               Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 20-62169-lrc
Cynthia       Anderson-Grayson,                                                                            Chapter 7
              Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: gentryr                      Page 1 of 1                          Date Rcvd: Aug 31, 2020
                                      Form ID: 431                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 02, 2020.
db             +Cynthia Anderson-Grayson,   2435 Haverford Way,   Decatur, GA 30032-6230

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 02, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 31, 2020 at the address(es) listed below:
              Marc E. Ripps    on behalf of Creditor   U.S. Bank Trust National Association meratl@aol.com
              Melissa J. Davey    on behalf of Trustee Melissa J. Davey mail@13trusteeatlanta.com,
               cdsummary@13trusteeatlanta.com;cdbackup@13trusteeatlanta.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays    ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                             TOTAL: 4
